UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-8598



JAMES A. BUTLER,

                                            Plaintiff - Appellant,

          versus

RAPPAHANNOCK SECURITY CENTER REGIONAL JAIL;
MORTTON J. LEIBOWITZ, Superintendent; JOHN R.
KUPLINSKI, Deputy Superintendent; OFFICER
PIQUET; OFFICER CHASTIE; HOUSTON NORRIS,
Corporal; JOHN DOE'S,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-777-2)


Submitted:   June 20, 1996                 Decided:   June 28, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order overruling

his objections to the payment of a partial filing fee and granting

him an extension of time to file the fee. We dismiss the appeal for

lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.
§ 1291 (1988), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2